Title: William Stephens Smith to Abigail Adams Smith, 26 April 1787
From: Smith, William Stephens
To: Smith, Abigail Adams


        
          York House, Dover, April 26th, 1787.
        
        I dare say, my friend, when you receive this, you will think I have moved with great rapidity.
        There have but two things occurred on the road which are worth mentioning; the one is my having met Mr. Rucker; we stopped, jumped out of our carriages, I into the dust, and he out of it; he had a great coat on, and his beard he brought from Paris with him; I wonder how it passed the custom-house officers at this place, for they are as sharp as need be. As to the other, it happened between this and Canterbury; but I must insist in the first place that you do not receive it as a Canterbury story. Well, silence gives, or at least in this instance must pass for, consent, which being granted, I proceed to this ignus fatuus, or Jack-o-lanthorn story.
        Curioni was perched, bolt upright, in front of the postillions, who were lashing their nags and clattering away, as if ten thousand musquetoes were after them, when behold, we found ourselves upon an extended plain, and the sable curtains of the night falling apace: what was to be done in this case? Some would attempt an answer here, but I, like Will-o-the-Wisp, am above this, and proceed to tell you what I did—I took out my little tin case, and with a match lighted the lamps. The horses stopped, Curioni rose perpendicular and cried: “Sir, I begged them not to be alarmed, but the one to set down, and the other to drive on, that no one would hurt them.” “Oh,” said the postillion, “what’s this?” “Phosphor,” said I; crack went the whip, and they moved with such rapidity, it struck me they were anxious to arrive at some inhabited place, and wished themselves safe home again. I must not practise this in Spain or Portugal, or I may be detained.
        Yours,
        W. S. S.
      